SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

602
CAF 10-00597
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF WILLIAM C.B.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                             MEMORANDUM AND ORDER

JUDY B., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR WILLIAM
C.B.


     Appeal from an order of the Family Court,   Erie County (Patricia
A. Maxwell, J.), entered February 4, 2010 in a   proceeding pursuant to
Social Services Law § 384-b. The order denied    the motion of
respondent to vacate the order terminating her   parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of William C.B. ([appeal No. 1] ___
AD3d ___ [Apr. 29, 2011]).




Entered:    April 29, 2011                        Patricia L. Morgan
                                                  Clerk of the Court